Name: 1999/383/EC: Commission Decision of 21 May 1999 authorising Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in the Republic of South Africa (notified under document number C(1999) 1336)
 Type: Decision_ENTSCHEID
 Subject Matter: natural and applied sciences;  cultivation of agricultural land;  trade;  European Union law;  plant product;  agricultural policy
 Date Published: 1999-06-11

 Avis juridique important|31999D03831999/383/EC: Commission Decision of 21 May 1999 authorising Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in the Republic of South Africa (notified under document number C(1999) 1336) Official Journal L 146 , 11/06/1999 P. 0048 - 0051COMMISSION DECISIONof 21 May 1999authorising Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in the Republic of South Africa(notified under document number C(1999) 1336)(1999/383/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community(1), as last amended by Directive 98/2/EC(2), and in particular Article 14(1) thereof,Having regard to the request made by the United Kingdom,(1) Whereas, under the provisions of Directive 77/93/EEC, plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in non-European countries, other than Mediterranean countries, Australia, New Zealand, Canada and the continental States of the USA, may in principle not be introduced into the Community;(2) Whereas, there is interest in the multiplication, in the Republic of South Africa, of plants of Fragaria L., intended for planting, other than seeds, from plants supplied by a Member State, in order to prolong the producing season of the plants; whereas the plants produced are afterwards exported to the Community in order to have them planted for the production of fruits;(3) Whereas, by Decisions 97/488/EC(3) and 98/432/EC(4), Member States were authorised to provide, under certain conditions, for derogations from certain general rules of Directive 77/93/EEC for plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in the Republic of South Africa;(4) Whereas in the 1997 to 1998 import seasons there had been no confirmed findings of harmful organisms during import inspections on the plants imported pursuant to Decisions 97/488/EC and 98/432/EC;(5) Whereas information supplied by the Republic of South Africa and collected in that country during a mission carried out in June 1998 by the Food and Veterinary Office, has shown that the strawberry plants supplied by a Member State, with a view to be multiplied for export afterwards to the Community, are grown under adequate health conditions in the Elliot district of the North Eastern Cape Region;(6) Whereas, as a result of modified conditions after import of the South African plants, i.e. cold storage under official control before movement to the premises where the imported plants will be planted, it became apparent that certain technical conditions should be modified to improve plant health security in the Member States of the imported plants;(7) Whereas therefore it is appropriate to grant a further authorisation for the import of South African strawberry plants for a limited period, provided that it includes the aforementioned conditions;(8) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 11. Member States are hereby authorised to provide, under the conditions laid down in paragraph 2, for a derogation from Article 4(1) of Directive 77/93/EEC, with regard to the requirements referred to in Annex III(A)(18) for plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in the Republic of South Africa.2. In addition to the requirements laid down in part A of the Annexes I, II and IV to Directive 77/93/EEC, in relation to plants of strawberry, the following specific conditions shall be satisfied:(a) the plants shall be intended for fruit production within the Community and shall have been:(i) produced exclusively from mother plants, certified under an approved certification scheme of a Member State and those mother plants shall have been imported from a Member State,(ii) grown on land which is:- situated in the Elliot district of the North Eastern Cape Region,- situated in an area isolated from commercial strawberry production,- situated at least 1 km from the nearest crop of strawberry plants for fruit or runner production which do not satisfy the conditions of this Decision,- situated at least 200 m from any other plants of the genus Fragaria which do not satisfy the conditions of this Decision, and- prior to planting and in the period after the previous crop was removed from the land, tested by appropriate methods or treated to ensure freedom from soil infesting harmful organisms, including Globodera pallida (Stone) Behrens and Globodera rostochiensis (Wollenweber) Behrens;(iii) officially inspected by the Plant Protection Service of the Republic of South Africa, at least three times during the growing season and prior to export for the presence of both harmful organisms listed in part A of Annexes I and II to Directive 77/93/EEC, in particular,- Aphelenchoides besseyi Christie- Arabis mosaic virus- Colletotrichum acutatum Simmonds- Globodera pallida (Stone) Behrens- Globodera rostochiensis (Wollenweber) Behrens- Strawberry crinkle virus- Strawberry mild yellow edge virus- Xiphinema americanum Cobb sensu lato (non European populations),and the following harmful organisms which are not known to occur in the Community- Eremnus setulosus (Boheman)- Naupactus leucoloma (Boheman)- Heteronychus arator (Fabricius);(iv) found free, in the inspections referred to in (iii) from the harmful organisms referred to in point (iii);(v) prior to export:- shaken free from soil or other growing medium,- cleaned (i.e. free from plant debris) and free from flowers and fruits;(b) the plants intended for the Community shall be accompanied by a phytosanitary certificate issued in the Republic of South Africa in accordance with Articles 7 and 12 of Directive 77/93/EEC, on the basis of the examination laid down therein, in particular freedom from the harmful organisms mentioned in (a)(iii), as well as to the requirements specified in (a)(i), (ii), (iv) and (v).The certificate shall state:- under the column "Disinfestation and/or disinfection treatment", the specification of the last treatment(s) applied prior to export,- under "Additional declaration", the indication "This consignment meets the conditions laid down in Decision 99/383/EC", as well as the name of the variety and the Member State certification scheme under which the mother plants had been certified;(c) the plants shall be introduced through points of entry situated within the territory of a Member State and designated for the purpose of this derogation by that Member State; these points of entry and the name and address of the responsible official body referred to in Directive 77/93/EEC in charge of each point shall be notified sufficiently in advance by the Member States to the Commission and shall be held available on request to other Member States. In those cases where the introduction into the Community takes place in a Member State other than the Member State making use of this derogation, the said responsible official bodies of the Member State of introduction shall inform and cooperate with the said responsible official bodies of the Member States making use of this derogation to ensure that the provisions of this Decision are complied with;(d) prior to introduction into the Community, the importer shall be officially informed of the conditions laid down in (a), (b), (c), (d), (e) and (f); the said importer shall notify details of each introduction sufficiently in advance to the responsible official bodies in the Member State of introduction and that Member State, without delay, shall convey the details of the notification of the Commission, indicating:- the type of material,- the quantity,- the declared date of introduction and confirmation of the point of entry,- the names, addresses and the locations where the plants will be stored under official control pending the results of inspections and tests referred to in (e); at least two weeks before movement of the plants from the premises where they are stored the importer shall notify the responsible official body of the premises referred to in point (f) where the plants will be planted.The importer shall provide details of any changes to the aforementioned advance notification, to the responsible official bodies of their own Member State, preferably as soon as they are known, and that Member State, without delay, shall convey the details of the changes to the Commission;(e) the inspections including testing, as appropriate, required pursuant to Article 12 of Directive 77/93/EEC and in accordance with provisions laid down in the present Decision shall be made by the responsible official bodies, referred to in the said Directive; of these inspections, the plant health checks shall be carried out by the Member State making use of this derogation and where appropriate, in cooperation with the said bodies of the Member State in which the plants will be planted. Furthermore during the said plant health check that Member State(s) shall also inspect for all other harmful organisms. Without prejudice to the monitoring referred to in Article 19a(3) second indent, first possibility of the said Directive, the Commission shall determine to which extent the inspections referred to in Article 19a(3) second indent, second possibility of the said Directive shall be integrated into the inspection programme in accordance with Article 19a(5)(c) of that Directive;(f) the plants shall be planted only at premises officially registered and approved for the purposes of this derogation and of which the name of the owner and address of the site have been notified in advance by the person who intends to plant the plants imported pursuant to this Decision, to the said responsible official bodies of the Member State in which the premises are situated; in those cases where the place of planting is situated in a Member State other than the Member State making use of this derogation, the said responsible official bodies of the Member State making use of this derogation, at the moment of receipt of the aforementioned advance notification from the importer, shall inform the said responsible official bodies of the Member State in which the plants will be planted giving the name and addresses of the premises where the plants will be planted;(g) the said responsible official bodies shall ensure that any plant not planted in accordance with (f) shall be destroyed under the control of the said responsible official bodies. Records shall be kept available to the Commission on the numbers of plants destroyed;(h) in the growing period following importation, a suitable proportion of the plants shall be visually inspected by the said responsible official bodies of the Member State in which the plants are planted, at appropriate times, at the premises referred to in (f), for the presence of any harmful organism or for signs or symptoms caused by any harmful organism; as a result of such visual inspection any harmful organism having caused signs or symptoms shall be identified by an appropriate testing procedure. Any plant which has not been found free during the said inspections or testing, from the harmful organisms listed under (a) (iii) shall be immediately destroyed under the control of the said responsible bodies.Article 2Member States shall inform the other Member States and the Commission by means of the notification referred to in Article 1(2)(d) of any use made of the authorisation. They shall provide the Commission and the other Member States, before 1 November of each year, with the information on amounts imported pursuant to this Decision and with a detailed technical report of the official examination referred to in Article 1(2)(e). Furthermore all Member States in which the plants are planted shall also provide the Commission and the other Member States, before 1 March after the year of importation, with a detailed technical report of the official examination referred to in Article 1(2)(h).Article 3Article 1 shall apply during the period between 1 June 1999 and 31 July 1999. The present Decision shall be revoked if it is established that the conditions laid down in Article 1(2) are not sufficient to prevent the introduction of harmful organisms or have not been complied with.Article 4This Decision is addressed to the Member States.Done at Brussels, 21 May 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 26, 31.1.1977, p. 20.(2) OJ L 15, 21.1.1998, p. 34.(3) OJ L 208, 2.8.1997, p. 49.(4) OJ L 192, 8.7.1998, p. 16.